DETAILED ACTION
	This is the second office action in response to amendments filed 08/12/2021 for U.S. application 16/445,212. Claims 1-9 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	Based on the argument provided by the applicant, examiner was persuaded that while the prior art taught adjusting a phase for vibration damping, it did not appear to teach or suggest the claimed elements “there exists a frequency component for which the power spectrum at the time of the current learning is greater than the power spectrum at the time of the immediately preceding learning” or “to adjust at least one of a phase and a gain of the learning correction amount used for correcting the operation command at the time of the current learning such that the power spectrum at the time of the current learning becomes less than the power spectrum at the time of the immediately preceding learning”. 
The prior art of record discloses determining a frequency component associated with the vibration of a robotic manipulator. This frequency component is either compared to a reference frequency component (Iijima US 20180224830) or a filter is applied to the frequency component (Kato US 20110208356, Satake JP 3091625, Igarashi US 20130234642) so as to provide vibration damping to the robotic 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Allowable Subject Matter
	Claims 1-9 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.J./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666